Drawings
The drawings were received on 2/15/2022.  These drawings are acceptable.

Specification
Changes to the specification were received on 2/15/2022.  These changes are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Kirk on 3/08/2022.
The application has been amended as follows: 

Claim 1, line 17, the phrase “defined by the body.” Is replaced with ---throughout all positions of the work surface.---
Claim 19, line 9, the phrase “defined by the body.” Is replaced with ---throughout all positions of the work surface.---

Claim 21, lines 1- 2, the phrase “letter B.” is replaced with ---letter A.---


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/T.M.A/             Examiner, Art Unit 3637                                                                                                                                                                                           
/DANIEL J TROY/             Supervisory Patent Examiner, Art Unit 3637